DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-22, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Pub. 2004/0050338 A1) in view of Maendel (US Pub. 6,857,390 B1).
Regarding claim 20, Ford discloses a method for producing a straw mat in a living space for livestock confined in a straw pen, the method comprising the steps of:

and automatically and demand-based post spreading by dropping an additional quantity of straw over a targeted portion of the living space (Abstract, lines 3-5: “The automated poultry house provides for automatic removal of contaminated bedding and replacement with fresh or recycled bedding”. The entire poultry house can be considered the target).
However, Ford does not disclose as taught by Maendel, distributing the straw mat up to a uniform thickness of the straw mat (Abstract, lines 5-10: “The strip is laid from the roll in flat form on the floor and held in place by a thin layer of the feed dispensed through a nozzle of the hopper as the vehicle is moved forwardly with the layer having a constant width across the full width of the strip leaving narrow feed free bands at the side edges”) by dropping the quantity of straw over the living space (Col. 2, lines 43-46: “In the figures is shown an apparatus for laying a strip of 45 sheet material 10 from a roll 11 and for depositing upon the strip 10 a layer 12 of a particulate feed material for hatchlings or chicks 13”. This teaches of dropping or depositing of particulate feed material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spreading of straw mat of Ford to 
Regarding claim 21, Ford as modified by Maendel discloses the claimed invention in addition to as taught by Ford livestock comprises sows and/or fattening pigs and/or piglets (Pg. 1, [0002], lines 8-12: “Swine (pigs and hogs) which like to wallow in mud, also produce great amounts of dust when swine shake off mud. The biohazardous conditions in animal houses create an unsafe atmosphere and an unpleasant environment for poultry (birds), swine, livestock, farmers and workers”).
Regarding claim 22, Ford as modified by Maendel discloses the claimed invention except for the quantity of straw comprises defibrated straw. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select defibrated straw as the bedding medium as it might be the optimal material for this application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
	Regarding claim 32, Ford as modified by Maendel discloses the claimed invention in addition to as taught by Ford, the straw mat remains in the living space for a duration of a run (Pg. 4, [0040], lines 2-6: “Sections of the conveyor can be divided so that the front half of the cleaning arm picks up contaminated bedding material while the back half of cleaning arm deposits fresh bedding material”. What constitutes the duration of a run is not explicitly stated. However, Ford describes how the machine waits until the contaminated bedding is removed before adding fresh bedding. The time 
	increasing the thickness (d) of the straw mat after the automatic and initial spreading step is performed by automatic demand-based post-spreading by dropping an additional quantity of straw over the living space or a targeted portion of the living space (Abstract, lines 3-5: “The automated poultry house provides for automatic removal of contaminated bedding and replacement with fresh or recycled bedding”. The entire poultry house can be considered the target).
	However, Ford as modified by Maendel does not disclose automatic demand-based post-spreading between at most 5% and 20% of the thickness (d) of the straw mat present after the automatic and initial spreading step is performed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to add an additional amount of straw to the existing bedding as required from wear and tear by the animals, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 33, Ford as modified by Maendel discloses the claimed invention except for increasing the thickness (d) of the straw mat after the automatic and initial spreading step is performed by automatic demand-based post-spreading between at most 0.1 m and 0.5 m of the thickness (d) of the straw mat present after the automatic and initial spreading step is performed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to add an additional amount of straw to the existing bedding as required from wear and tear by the animals, In re Aller, 105 USPQ 233.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Pub. 2004/0050338 A1) in view of Maendel (US Pub. 6,857,390 B1), and further in view of Opfel (US Pub. 2003/0192485 A1).
Regarding claim 23, Ford as modified by Maendel discloses the claimed invention except for as taught by Opfel, the step of automatically and initially spreading the quantity of straw is performed up to a uniform thickness (d) of the straw mat of at most 0.2 meters as taught by Opfel (Pg. 13, [0118], lines 3-6: “the disinfected bedding may be replaced back on the floor of the same or other animal stall(s) to a depth of approximately ½ inch to 8 inches or more for example in preparation for re-introducing the animal(s) to the particular stall(s)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to designate the thickness of the straw to no more than 0.2 meters because more than that could be deleterious to the animal.
Regarding claim 24, Ford as modified by Maendel discloses the claimed invention except as taught by Opfel, the step of automatically and initially spreading the quantity of straw is performed up to a uniform thickness (d) of the straw mat of at most 0.1 meters as taught by Opfel (Pg. 13, [0118], lines 3-6: “the disinfected bedding may be replaced back on the floor of the same or other animal stall(s) to a depth of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to designate the thickness of the straw to no more than 0.1 meters because more than that could be deleterious to the animal.
Regarding claim 25, Ford as modified by Maendel discloses the claimed invention except for as taught by Opfel, the step of automatically and initially spreading the quantity of straw is performed up to a uniform thickness (d) of the straw mat of at most 0.05 meters (Pg. 13, [0118], lines 3-6: “the disinfected bedding may be replaced back on the floor of the same or other animal stall(s) to a depth of approximately ½ inch to 8 inches or more for example in preparation for re-introducing the animal(s) to the particular stall(s)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to designate the thickness of the straw to no more than 0.05 meters because more than that could be deleterious to the animal.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Pub. 2004/0050338 A1) in view of Maendel (US Pub. 6,857,390 B1), and further in view of Bryant (US Pub. 8,065,976 B1).
Regarding claim 26, Ford as modified by Maendel discloses the claimed invention except for as taught by Bryant, a separating element which separates a moving space for the livestock from a drinking and feeding region for the livestock is provided in the living space (Fig. 4, wooden foundation perimeter frame 14); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a straw mat of Ford as modified to include the separating element of Bryant to ensure the proper hygiene of the livestock.
Regarding claim 27, Ford as modified by Maendel and Bryant discloses the claimed invention in addition to as taught by Bryant, the step of automatically and initially spreading the quantity of straw is performed up to a uniform thickness (d) of the straw mat of at most 50% of a height of the separating element that is directly adjacent to the straw mat (Fig. 4, the straw does not extend up to 50% of the height of the separating element).
Regarding claim 28, Ford as modified by Maendel and Bryant discloses the claimed invention in addition to as taught by Bryant, the step of automatically and initially spreading the quantity of straw is performed up to a uniform thickness (d) of the straw mat of at most 20% of a height of the separating element that is directly adjacent to the straw mat (Fig. 4, the straw does not extend up to 20% of the height of the separating element).

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Pub. 2004/0050338 A1) in view of Maendel (US Pub. 6,857,390 B1), and further in view of Hoxsey (US Pub. 2013/0233036 A1).
Regarding claim 29, Ford as modified by Maendel discloses the claimed invention except for as taught by Hoxsey, dropping and delivering a composting agent by dropping the composting agent over the living space or the targeted portion of the living space which promotes a rotting process and prevents putrefaction into the living space (Abstract, lines 1-8: “Described herein is a mineral-releasing compost prepared by combining a prebiotic material, a pro biotic material, and one or more mineral gluconate salts to form a composting mixture, controlling composting conditions to allow for the composting mixture to decompose, and allowing the composting mixture to fully stabilize and mature, wherein the compost includes one or more minerals as digested products of the respective mineral gluconate salts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a straw mat of Ford as modified to include the compost of Hoxsey to prevent putrefaction.
Regarding claim 30, Ford as modified by Maendel and Hoxsey discloses the claimed invention in addition to automatically and initially spreading the quantity of straw further includes the step of spreading the composting agent which promotes a rotting process and prevents putrefaction (It is obvious to spread the straw and compost concurrently for increased efficiency).
Regarding claim 31, Ford as modified by Maendel and Hoxsey discloses the claimed invention in addition to as taught by Hoxsey, the composting agent which .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Pub. 2004/0050338 A1) in view of Maendel (US Pub. 6,857,390 B1), and further in view of Chang (US Pub. 2017/0105383 A1).
Regarding claim 34, Ford as modified by Maendel discloses the claimed invention except for as taught by Chang, setting a specific air temperature, a specific air humidity, a specific CO2 concentration, a specific NH3 concentration, and/or a specific air pressure in the living space of the straw pen ([0017], lines 14-18: “In addition, the air exchanging unit 41 of the cleaning device 40 may be used to control the temperatures and the concentrations of oxygen and carbon dioxide of the air covering 30 and the breeding house 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a straw mat of Ford as modified to include the climate control of Chang in order to allow more control over moisture conditions in the space.
In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Examiner acknowledges the deletion of the term “substantially” for the applicable claims. 
In regards to claim 20, the examiner does not believe that the limitation of “dropping the quantity of straw over the living space” overcomes the rejection because one could interpret the spreading of the straw of Ford as “dropping” it into the floor of the living space. Also, the examiner does not believe that the limitation of “automatically and demand-based post-spreading by dropping an additional quantity of straw over a targeted portion of the living space” overcomes the rejection because it is unclear what is being targeted. It is possible that the “target” could be the entirety of the living space.  
In regards to claim 32, the examiner does not believe that the limitation of “wherein the straw mat remains in the living space for a duration of a run” overcomes the rejection because the duration of a run is not defined. The “run time” could be 
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642